Citation Nr: 1505088	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  09-21 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1942 to November 1945 and from February 1952 to September 1968. He died in August 2007.  The Appellant claims as his surviving spouse.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The rating decision denied the appellant's claim of entitlement to service connection for the Veteran's death.  The appellant submitted a notice of disagreement (NOD) in March 2008.  In April 2009, the RO issued a statement of the case (SOC), and the appellant submitted a substantive appeal, VA Form 9, in May 2009.  Then, in May 2009, the RO issued a supplemental SOC.  

In her May 2009 VA Form 9, the appellant requested a hearing at her local RO.  Thus, in June 2011, the Appellant appeared at a hearing before a Veterans Law Judge (VLJ).  Then, in August 2011 the Board dismissed the issue of entitlement to dependency and indemnity compensation pursuant to 38 U.S.C.A. § 1318 and remanded the issue of entitlement to service connection for the cause of the Veteran's death for additional development.  In January 2012 the Board requested a VA expert to provide an opinion in the case.  The case was subsequently returned to the Board for appellate consideration.  In May 2012, the Board issued a decision that denied the claim of entitlement to service connection for the cause of the Veteran's death.  

Then, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Appellant a letter notifying her of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the June 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Appellant responded that she wished to appear at a new hearing via video conference, and that she wished to have the prior decision vacated and a new one issued in its place.  Therefore, in June 2014, the Board vacated the previous decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development of the claims is warranted. 

As noted above, the appellant requested a new hearing in September 2013.  The record indicates that the appellant was scheduled for such hearing on December 19, 2014, and the appellant did not attend.  Unfortunately, however, there is no evidence in the claims file that indicates the appellant was notified of the hearing date or time.  Therefore, the appellant must be scheduled for another video conference hearing, to be conducted at the RO.  She must be notified of the date and time of the hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


Accordingly, the case is REMANDED for the following action:

Schedule the appellant to participate in her requested video conference Board hearing, to be conducted at the local Regional Office.  Ensure that the appellant is notified of the hearing.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




